       Case 1:16-cv-10386-LTS Document 217 Filed 08/16/19 Page 1 of 26



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
ALEXANDER STYLLER, INTEGRATED              )
COMMUNICATIONS & TECHNOLOGIES,             )
INC., JADE CHENG, JASON YUYI, CATHY        )
YU, CAROLINE MARAFAO CHENG,                )
PUSHUN CHENG, CHANGZHEN NI,                )
JUNFANG YU, MEIXIANG CHENG,                )
FANGSHOU YU, and CHANGHUA NI,             )
                                          )
                        Plaintiffs,       ) Civil Action No. 1:16-CV-10386 (LTS)
            v.                            )
                                          )
                                          )
HEWLETT-PACKARD FINANCIAL                 )
SERVICES COMPANY, HEWLETT-PACKARD )
FINANCIAL SERVICES (INDIA) PRIVATE        )
LIMITED, HP INC., HEWLETT PACKARD         )
ENTERPRISE COMPANY, and DAVID GILL,       )
                                          )
                        Defendants.       )
__________________________________________)


                          PLAINTIFFS’ MEMORANDUM OF LAW
                  IN OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL



August 16, 2019                                   Dimitry Joffe
                                                  JOFFE LAW P.C.
                                                  765 Amsterdam Avenue, 2C
                                                  New York, New York 10025
                                                  Tel: (917) 929-1964
                                                  Email: dimitry@joffe.law

                                                  Joshua McGuire
                                                  THE LAW OFFICE OF JOSH MCGUIRE
                                                  51 Winchester Street, Suite 205
                                                  Newton, Massachusetts 02461
                                                  (617) 461-6400
                                                  Email: josh@joshmcguirelaw.com
                                                  Counsel to Plaintiffs
            Case 1:16-cv-10386-LTS Document 217 Filed 08/16/19 Page 2 of 26



                                                   TABLE OF CONTENTS

TABLE OF AUTHORITIES .......................................................................................................... ii

FACTUAL BACKGROUND ......................................................................................................... 1

ARGUMENT ................................................................................................................................. 7

I.        Legal standards ................................................................................................................... 7

II.       Defendants’ requests for additional discovery should be denied........................................ 8

          1.         ICT’s Inspection of the Equipment ......................................................................... 8

          2.         The Non-Corporate Plaintiffs’ Medical Histories................................................... 9

          3.         Dates of Discovery of Causation of Alleged Injuries ........................................... 11

          4.         ICT’s Experience with Counterfeit Equipment .................................................... 13

          5.         Jade Cheng’s Employment History ...................................................................... 14

          6.         The “Sources” of Plaintiffs’ ESI ........................................................................... 14

          7.         ICT’s First Communication re: Equipment Quality ............................................. 14

          8.         Litigation Hold Notice .......................................................................................... 15

          9.         Prior Arrests of the Non-Corporate Plaintiffs ....................................................... 15

          10.        Plaintiffs’ Other Lawsuits ..................................................................................... 16

          11.        Third-Party Funding Sources ................................................................................ 17




                                                                      i
            Case 1:16-cv-10386-LTS Document 217 Filed 08/16/19 Page 3 of 26



                                                 TABLE OF AUTHORITIES
Cases

Ameristar Jet v. Signal Composites, 244 F. 3d 189 (1st Cir. 2001) ............................................... 7

Benitez v. Lopez, No. 17-cv-3827, 2019 WL 1578167 (E.D.N.Y Mar. 14, 2019) ...................... 17

Conlon v. Rosa, 2004 WL 1627337 (Mass. Land Ct. 2004) ........................................................ 18

Cuomo v. Clearing House Ass’n, L.L.C., 557 U.S. 519 (2009). .................................................... 7

Gbarabe v. Chevron Corp., 2016 WL 4154849 (N.D. Cal. Aug. 5, 2016) ................................... 18

In re National Prescription Opiate Litig., No. 1:17-MD-2804, 2018 WL 2127807
  (N.D. Oh. May 7, 2018) ............................................................................................................. 18

Kaplan v. SAC Capital Advisors LP, 12-cv-9350, 2015 WL 5730101
 (S.D.N.Y. Sept. 10, 2015) .......................................................................................................... 17

Lambeth Magnetic Structures, LLC v. Seagate Tech. (US) Holding, Inc., No. 16-538,
 2018 WL 466045 (W.D. Pa. Jan. 18, 2018) ............................................................................... 18

Leader Tech. Inc. v. Facebook, Inc., 719 F. Supp. 2d 373 (D. Del. 2010) ................................... 19

Mackenzie Architects PC v. VLG Real Estate Dev. LLC, 15-cv-1105, 2017 WL 4898743
 (N.D.N.Y. March 3, 2017) ......................................................................................................... 18

Miller U.K Ltd. v. Catterpillar, Inc., 17 F. Supp. 3d 711 (N.D. Ill. 2914) ................................... 19

Mississippi Pub. Employees’ Retirement Sys. v. Boston Scientific Corp., 649 F.3d 5
 (1st Cir. 2011) ............................................................................................................................ 20

MLC Intellectual Prop., LLC v. Micron Tech., Inc. Case No. 14-cv-03657-SI
 (N.D. Cal. Jan. 7, 2019). ............................................................................................................ 18

SEC v. Navellier & Assocs., Inc., C.A. No. 17-11633-DJC (D. Mass. Feb. 19, 2019).................. 7

Space Data Corp. v. Google LLC, No. 16-cv-03260, 2018 WL 3054797
 (N.D. Cal. June 11, 2018) .................................................................................................... 17, 18

United Therapeutics v. Watson Laboratories, 200 F. Supp. 3d 272 (D. Mass. 2016). ................... 7

VHT, Inc. v. Zillow Group, Inc., 15-cv-1096, 2016 WL 7077235
 (W.D. Wash. Sept. 8, 2016) ....................................................................................................... 17

Yousefi v. Delta Elec. Motors, Inc., No. 13-CV-1632, 2015 WL 11217257
 (W.D. Wash. May 11, 2015) ...................................................................................................... 17



                                                                       ii
          Case 1:16-cv-10386-LTS Document 217 Filed 08/16/19 Page 4 of 26



Statutes

Rule 26(b)(1) of the Federal Rules of Civil Procedure ................................................................... 7

Rule 26(b)(2) of the Federal Rules of Civil Procedure ................................................................... 7




                                                            iii
        Case 1:16-cv-10386-LTS Document 217 Filed 08/16/19 Page 5 of 26



                                 FACTUAL BACKGROUND

       Plaintiffs have produced over 56,000 documents in response to Defendants’ 96 document

requests, including their tax returns, medical histories, employment records, Facebook posts,

sales, billing, shipping, accounting and inventory records, Chinese police files, hundreds of

spreadsheets (in native format, as required by the ESI Protocol), thousands of pages of call logs,

and tens of thousands of internal emails (with full metadata, as required by the ESI Protocol),

including thousands of emails with Jade Cheng and others in China going back to 2010.

       By contrast, Defendants have produced a total of 569 documents, with the bate range of

1-2884. In addition, Defendants withheld 639 documents as privileged. Therefore, Defendants

have identified only 1208 documents as responsive (569 produced and 639 withheld). These

numbers by themselves, without more, make it utterly unbelievable that Defendants -- two

Fortune 500 companies and their subsidiaries and affiliates spread around the world -- have

accounted for all responsive documents and ESI in their possession related to events that span

several years and several continents. But there is more.

       Of the 569 produced documents, 194 – or 34% of the total production -- are heavily

redacted emails. Of the remaining unredacted 375 documents, 141 are external communications

with Plaintiffs themselves or their counsel, leaving only 234 internal documents produced by

Defendants.

       All of the Defendants’ production comes from only 4 custodians – mostly from David

Gill and Kevan Bartley, with few documents from Tom Harris and JT Silvestri -- all of whom

work for Defendant HPFS. Shockingly, none of the other Defendants – HPFS India, HPE or HPI

-- produced any documents, notwithstanding the involvement of at least 113 of Defendants’

employees in the relevant events: at least 72 of Defendants’ employees involved in the



                                                 1
            Case 1:16-cv-10386-LTS Document 217 Filed 08/16/19 Page 6 of 26



counterfeit and imprisonment issues in 2013-14 (including employees of Defendants HPE and

HPI), and at least 41 additional employees involved in the original 2011 Equipment sale and the

2013 RMA request (including employees of Defendant HPFS India).

         Most glaringly, despite the apparent involvement of 72 of Defendants’ personnel just in

the issues of the counterfeit nature of the Equipment and Plaintiffs’ imprisonment, Defendants’

meager production contains virtually no internal documents or correspondence on these two key

issues. 1

         Moreover, a small handful of unredacted internal documents that Defendants did produce

on these two issues are explosive, strongly suggesting that the documents that Defendants had

failed to produce hide even more damning facts. For example:

         1.       In March 2013, Kevan Bartley of HPFS requested samples of the transceivers that

had remained in India after ICT had refused to buy them and that were subsequently sold by

Defendants to TT Global, who then transported them to Dubai. HPFS requested that TT Global

sent samples of the transceivers from Dubai to H3C’s auditor Wang You for testing.

         In a March 25, 2013 response to a series of emails involving David Gill, Kevin Bartley

and Ching Chua of HPFS concerning Wang You’s contact information, Liu Rui of H3C wrote:

“The mobile no is correct one and I just called him [Wang You] with this number to notify him

to be ready to receive the sample.”

         Accordingly, Defendant HPFS was working directly with Wang You and Liu Rui of H3C

in arranging for the inspection of the transceivers held by TT Global. And after inspecting the

transceivers seized in China and the sample of the transceivers received from Dubai, Wang You



1
         There are numerous other deficiencies in Defendants’ production raised in Plaintiffs’ counsel’s letter dated July 12,
2019, to which Defendants have not responded and which Plaintiffs intend to raise in their motion to compel.


                                                          2
        Case 1:16-cv-10386-LTS Document 217 Filed 08/16/19 Page 7 of 26



on behalf of H3C then reported to the PSB on May 23, 2013, that “the transceivers seized are

counterfeit H3C,” and confirmed it again in another PSB testimony in August 2014.

       Liu Rui was more than just a conduit between Defendants and H3C’s auditor Wang You

arranging for the testing of the transceivers. Ms. Rui (lr@h3c.com) appears in 38 email

communications from February 2, 2013 until April 16, 2013 listed on Defendants’ privilege log.

In particular, she appears in Defendants’ email communications on such critical topics as the

“arrest of ICT sales representatives,” “transceivers,” “equipment sold to ICT,” “seized

equipment,” “agreements with ICT and Shinto,” “incident involving ICT sales representatives,”

“product verification,” “equipment sent to China,” “update to litigation,” “letter to Chinese

police,” “verification report and draft letter,” and “draft product sample verification report.”

(None of the emails themselves or the referenced reports have been produced.)

       Other H3C employees were also involved in direct, highly relevant communications with

Defendants: for example, zhuchunyu@h3c.com appears in the April 2013 email chains

concerning “verification report and letter to the BJ PSB”; chenxiaodong@h3c.com appears in the

July 2013 email chains concerning ‘investigation of ICT claims” and the “verification report.”

       2.      At the very same time when H3C, in close coordination with Defendants, was

pressing to have Plaintiffs criminally prosecuted in China, Defendants quietly paid TT Global to

destroy the rest of the transceivers originally left by ICT in India and then sold by Defendants to

TT Global and moved to Dubai. On May 7, 2013, Kevan Bartley wrote to James O’Grady and

Ross West of Defendant HPFS regarding the remainder of the equipment sold to TT Global for

approximately $200,000, stating that “the origination of the equipment is questionable, and as

such, we should not allow TT-G to re-sell what they purchased from us,” and suggesting that




                                                  3
          Case 1:16-cv-10386-LTS Document 217 Filed 08/16/19 Page 8 of 26



“we should work with TT-G to ensure that they are not financially impacted by this” “before

instructing TT-G to destroy the equipment.”

         Mr. O’Grady in response agreed that HPFS should fully refund TT Global “due to

questionable nature of product” but left the ultimate resolution for Ross West. Although

Defendants have produced no communications or documents on this highly relevant topic

beyond one email chain, they have admitted in their interrogatory responses that the remaining

H3C transceivers were indeed destroyed -- while the criminal investigation in China was

ongoing.

         Significantly, Defendants’ decision to instruct TT Global to destroy the remaining

transceivers because of their admittedly “questionable” nature and origination came after TT

Global had sent samples of those transceivers to H3C for inspection at the direction of HPFS.

Defendants have not produced any results of their inspections of those transceivers, the “sample

verification report” or any other reports referenced on their privilege log, but their actions speak

for themselves – Defendants would not have instructed TT Global to destroy $200,000 worth of

equipment if it were authentic. 2

         Moreover, Defendants have apparently made TT Global whole for the destroyed

equipment on their own initiative, while holding ICT’s own RMA request hostage and, through

H3C, urging the PSB to have the Individual Plaintiffs criminally prosecuted in China.



2
          As the Defendants’ meager production makes clear, H3C and Defendants inspected the seized transceivers in
2013, concluded that they were counterfeit, but improperly withheld the results of their inspections from Plaintiffs since
2013 and until now, despite Plaintiffs’ numerous requests for those reports made before this case commenced and despite
Plaintiffs’ discovery requests for those reports made in the course of litigation. Instead of producing those
contemporaneous documents, Defendants claim that their newly retained expert, who on May 6-8, 2019 inspected all 781
transceivers, concluding that all transceivers sold by Defendants to ICT were authentic – which conclusion appears to be
completely contrary to the conclusions reached by Defendants themselves and H3C, the trademark holder, in 2013
following contemporaneous inspections and numerous internal discussions, and as H3C reported to the PSB. Plaintiffs
intend to show that many of the transceivers admittedly sold by Defendants to ICT in 2011 bear clear indicia of
counterfeiting, just like H3C and Defendants themselves concluded in 2013.

                                                         4
          Case 1:16-cv-10386-LTS Document 217 Filed 08/16/19 Page 9 of 26



        3.       At the very same time, in May 2013, Defendants were apparently involved in

another “HP counterfeit investigation in China” that concerned an unrelated company, Shenzhen

Kingtech Co., Ltd., but involved the very same parties as Plaintiffs’ own counterfeit

investigation -- HPFS, H3C and TT Global. Even though Defendants have not produced any

documents beyond a single 2-page email chain disclosing this investigation, the email suggests

that the investigation too involved the allegedly counterfeit H3C equipment that TT Global had

purchased from HPFS and was reselling at the time until instructed by Defendants to destroy it.

        4.       There are a few more of such emails among less than a dozen communications

Defendants produced on the key issues of counterfeiting and criminal investigation, revealing

inter alia that HP Company (the predecessor of Defendants HPE and HPI) was involved in the

matter of the Plaintiffs’ arrest as early as February 2013; Defendants’ privilege log also shows

that Defendant HPE’s General Counsel John Schultz and Deputy General Counsel Brian Slattery

were frequent participants in the relevant discussions and communications throughout 2013-14,

as were Defendant HPFS’ top brass including its director, CFO, COO, Chief Counsel and others.

Notwithstanding, the vast majority of the responsive documents have been heavily redacted,

withheld as privileged, not otherwise produced, or not even searched for by Defendants.

        In sum, Defendants have committed serious discovery misconduct: 3 out of 5 Defendants,

and 109 out of at least 113 employees involved, did not produce any documents at all, while all

Defendants withheld or concealed highly relevant documents on the key issues of the case. 3



3
          Furthermore, the relatively few documents that Defendants did produce were produced in a manner to make
Plaintiffs’ review of those documents unnecessary difficult, unduly burdensome and contrary to the ESI Protocol and the
duty to cooperate in discovery. Thus, included in the 2884 page count of Defendants’ total production are 931 single-page
images of various excel spreadsheets, which comprised Defendants’ very first production bates-numbered 1-932, without
the native-format files required by the ESI Protocol for excel spreadsheets (“Excel and other spreadsheets will be produced
in native format”). To make Plaintiffs’ review of Defendants’ production even more difficult, Defendants have also
apparently tampered with the metadata of the emails they had produced by deleting the “date” and “time” fields from the
metadata even though the ESI Protocol requires that electronic mail “shall be produced with the following metadata fields:

                                                         5
         Case 1:16-cv-10386-LTS Document 217 Filed 08/16/19 Page 10 of 26



         Seeking to distract Plaintiffs and the Court from these glaring deficiencies and failures in

their own dismal production, Defendants have proceeded to manufacture disputes about side

issues that bear little relevance to the merits of the case, and to bombard Plaintiffs with endless

harassing demands for additional discovery that is way out of proportion to the needs of the case,

and only designed to burden Plaintiffs with additional wasteful expense and aggravation. Among

many such requests, Defendants claim that they are entitled to obtain documents such as:

         (a) prior arrests of all Plaintiffs, including Family Plaintiffs, to test whether any such
             prior arrests “inured them to the conditions of their detention”;

         (b) any lawsuits ever filed by or against any of the Plaintiffs to test “whether plaintiffs
             have ever taken conflicting legal or factual positions”;

         (c) medical histories of all Plaintiffs going back to 1990 – 23 years before the relevant
             events, when Plaintiff Jade Cheng was 9 years old, Plaintiff Jason Yuyi, 4, Plaintiff
             Marafao Cheng, 2, and Plaintiff Cathy Yu was a newborn – including all the
             medicines taken since then, as well as the names of the Chinese dentists who had
             extracted the Family Plaintiffs’ teeth;

         (d) Plaintiffs Jade Cheng’s and Caroline Marafao Cheng’s green card applications;

         (e) identification of the precise locations where “each folder [containing ESI] was found
              on Styller’s personal laptop, work computer, removable USB drive, etc.”;

         (f) litigation financing, and many other such matters that are side issues at best, and more
             often impermissible “fishing expeditions” aimed to harass and oppress Plaintiffs.

         Defendants’ tactics are designed to deflect attention away from their own deliberate

misconduct -- their utter failure to make adequate discovery, and their continuous withholding of

the crucial documents in this serious matter -- and to turn discovery into a war of attrition in

which Defendants, as the infinitely better-heeled parties, have an almost insuperable advantage

in exhausting Plaintiffs’ resources. Defendants’ motion to compel is an example of that

approach, and should be denied as such.


to, from, cc/bcc, sent date and time, received date and time, subject, and (attachments).”


                                                          6
        Case 1:16-cv-10386-LTS Document 217 Filed 08/16/19 Page 11 of 26



                                          ARGUMENT

       I.      Legal Standards

       Rule 26(b)(1) of the Federal Rules of Civil Procedure limits discovery to information that

is “relevant to any party’s claim or defense and proportional to the needs of the case,” taking into

account such factors as “the importance of the issues at stake,” “the parties’ resources,” “the

importance of the discovery is resolving the issues,” and “whether the burden or expense of the

proposed discovery outweighs its likely benefit.” “This definition of relevance reflects

amendments made in December 2015 that were intended to ‘[r]estor[e] proportionality as an

express component of the scope of discovery,’ thereby preventing over-discovery and the use of

discovery ‘for delay or oppression.’” United Therapeutics v. Watson Laboratories, 200 F. Supp.

3d 272, 277 (D. Mass. 2016).

       Rule 26(b)(2)(C)(iii) “allows the court sua sponte ‘to limit the frequency or extent of

discovery otherwise allowed . . . if it determines that the proposed discovery is outside the scope

permitted by Rule 26(b)(1).’ Green v. Cosby, Case No. 3:14-CV-30211-MGM, 2017 WL

1377593, at *2 (D. Mass. Apr. 11, 2017).” SEC v. Navellier & Assocs., Inc., C.A. No. 17-11633-

DJC (D. Mass. Feb. 19, 2019).

       “Judges are trusted to prevent ‘fishing expeditions’ or an undirected rummaging through

bank books and records for evidence of some unknown wrongdoing.” Cuomo v. Clearing House

Ass'n, L.L.C., 557 U.S. 519, 531 (2009). See also Ameristar Jet v. Signal Composites, 244 F. 3d

189, 193 (1st Cir. 2001) (“We will not allow [defendant] to go on a ‘fishing expedition,’ with the

mere ‘hope’ that it will obtain [relevant] information. . . . [A] party may not ‘undertake wholly

exploratory operations in the vague hope that something helpful will turn up.’”).




                                                 7
          Case 1:16-cv-10386-LTS Document 217 Filed 08/16/19 Page 12 of 26



       As shown below, Defendants’ motion should be denied because Plaintiffs have provided

adequate discovery in response to Defendants’ requests and/or validly objected to them as

irrelevant and disproportionate “fishing expeditions.”

       II.      Defendants’ requests for additional discovery should be denied.

               1. ICT’s Inspection of the Equipment

       ICT stated in its amended response to this interrogatory that when the Equipment arrived

in China, “its agents reconciled the received parts with the ordered parts based on the purchase

order. The purchase order identified the Equipment by part numbers (for example, the purchase

order identified 2200 SFP transceivers by their part number H3C-0231A536), without

identifying the individual transceivers or other components by their serial numbers. ICT

conducted a visual inspection of the Equipment verifying that all parts listed in the purchase

order were received, but that the quality of the Equipment was poor and not as anticipated.” Dkt.

208-10.

       Plaintiffs also produced (a) the purchase order itself, which lists the part numbers and the

quantities of the transceivers and other types of Equipment that ICT verified as received in

China; (b) the records of ICT’s sales of that Equipment in China, including the transceivers; and

(c) numerous emails referencing the poor quality of the Equipment.

       Defendants also claim that “despite previously stating that ICT personnel or agents

inventoried the Equipment on taking delivery, ICT now declines to share the record results of

any such inventory.” This claim is false: ICT had never stated that it had “inventoried” the

Equipment on taking delivery; in any event, ICT’s answer to the interrogatory clearly states that

ICT had “verif[ied] that all parts listed on the purchase order were received.”




                                                 8
        Case 1:16-cv-10386-LTS Document 217 Filed 08/16/19 Page 13 of 26



               2. The Non-Corporate Plaintiffs’ Medical Histories

       Each of the Non-Corporate Plaintiffs objected to the overbreadth and irrelevance of

Defendants’ interrogatories concerning their medical histories from 1990 – 23 years prior to the

events at issue. Subject to their objections, the US-based Plaintiffs Alex Styller, Jade Cheng and

Caroline Marafao Cheng answered the interrogatories, produced their medical history files,

identified their treating physicians, provided their health insurance information; and produced the

executed HIPAA forms related to their healthcare providers in response to Defendants’ requests.

       The China-based Plaintiffs Cathy Yu, Jason Yuyi and the Family Plaintiffs answered

these interrogatories, produced their medical histories to the extent such were in their possession,

and identified their health providers generally by the names of the hospitals they had received

corresponding treatments rather than by the name of the physician (China-based Plaintiffs did

not have primary physicians and went to state hospitals for treatment, where they were assigned

to physicians based on the treatment required).

       For example, Plaintiff Changhua Ni responded to the interrogatory as follows: “plaintiff

states that she was treated in June 1998 for gastritis at Xuefang Hospital; in January 2003 for

fractured leg at Wendgeng Orthopedic Hospital, for tooth extraction in August 2014 at Yangjun

Hospital, and in April 2019 for teeth replacement at Yantai Shunda Hospital. Plaintiff has no

psychological history except for the emotional distress caused by her son’s imprisonment.”

Declaration of Dimitry Joffe dated August 16, 2019 (“Joffe Decl.”), Exh. A. Other Family

Plaintiffs provided similarly worded responses.

       Notwithstanding these responses, Defendants demand to see all medical histories going

back to 1990 – in the case where Plaintiffs only claim the injuries they had suffered during their

long imprisonment and the PSB criminal investigation since 2012, and the resulting emotional



                                                  9
        Case 1:16-cv-10386-LTS Document 217 Filed 08/16/19 Page 14 of 26



distress they and the Family Plaintiffs had suffered because of it. This is not a medical

malpractice or a product liability matter where such 30-year-old medical history could have

some conceivable relevance. Plaintiffs have repeatedly objected to the overbroad nature of

Defendants’ requests, and produced their documents subject to those objections.

        Moreover, many of Defendants’ specific complaints about Plaintiffs’ responses are

demonstrably false. First, Defendants claim that “[e]xcept for Changhua Ni, none of the Non-

Corporate Plaintiffs provided any medical history prior to 2013 (the date of the Individual

Plaintiffs’ detention), despite the Request for complete medical history ‘from 1990 to the

present.’” This is false: Plaintiff Styller states in his response that “that he routinely consults his

primary physician Dr. Alexeyenko as described in Styller’s produced medical records. Styller

also has consulted with dermatologist Dr. Allan Rockoff, 28 Andover Street, Andover MA, (978)

475-9230, and gastroenterologists Dr. Manish Tandon, 11 Nevins Street, Brighton MA 02135,

(617) 562-0500, Dr. Yajnik Vijay, 55 Fruit St, Boston, MA 02114, (617) 724-6005, and Dr.

Joshua Henry Namias, 55 Highland Avenue, 55 Highland Hall, Suite 101, Salem, MA 01970,

(978) 741-4171.” Dkt. 208-7. And Plaintiff Styller produced his medical records which reference

his visits to Dr. Rockoff in 2006 and Dr. Tandon in 2009.

        Second, Defendants’ claim that “except for Jade Cheng, none of the Non-Corporate

Plaintiffs identified any medications as ‘treatment[s] or therapies’ that they have received since

1990” is also false: Plaintiff Styller stated in his original and amended responses to the

interrogatory that “in January of 2013, he began seeing Dr. Alexandre Alexeyenko for

depression-like symptoms, including apathy and sleep disorder. The doctor diagnosed Styller

with anxiety and prescribed the medication Wellbutrin.” Dkt. 208-7.




                                                   10
          Case 1:16-cv-10386-LTS Document 217 Filed 08/16/19 Page 15 of 26



          Third, Defendants’ quibbles with the wording of Plaintiffs’ responses regarding their

psychological histories have no substance, and their complaint that the China-based Plaintiffs

had not identified their dentists by name as their healthcare providers is the very type of the side-

issue that Defendants prefer to focus on.

          Finally, with respect to document requests 38-47 concerning their damages, Plaintiffs

have objected to many of Defendants’ requests and produced documents responsive to the non-

objected-to requests. Dkt. 208-14.

                 3. Dates of Discovery of Causation of Alleged Injuries

          Defendants’ claim that “none of the Non-Corporate Plaintiffs provided the dates that

they discovered their symptom and/or injury was caused by the allegations set forth in the

Complaint, nor the facts that led to that discovery,” is false as well. For example, Plaintiff Jason

Yuyi states that “he suffered pain in his back and legs, for which he attended the Yan Tai Yu

Huang Ding Hospital on August 7, 2015. In prison, the plaintiff also suffered from beriberi. The

plaintiff also suffered weight loss, sleep deprivation, heartache, shenjingbing (neuropathy),

stress, and fear. The plaintiff also feels anxious and depressed. The plaintiff still has joint pains

in his feet, back, and knees. The plaintiff still suffers from respiratory problems, caused by the

dirty air in the detention center.” Joffe Decl. Exh. B.

          Plaintiff Alex Styller states that he had sought and received treatment for his anxiety

symptoms in January of 2013. Other Non-Corporate Plaintiffs described their emotional

distress, and their answers make clear that their distress was continuously caused by the

imprisonment and the criminal investigation. For example, Plaintiff Jade Cheng states (Dkt.

208-8):

                 The plaintiff states that he suffered pain in his back and legs, for which he
                 took over-the-counter medications after his release. The plaintiff also suffered

                                                   11
        Case 1:16-cv-10386-LTS Document 217 Filed 08/16/19 Page 16 of 26



               weight loss, lack of sleep, nightmares, heartache, and inability to focus, both
               during his detention and after his release from prison. The plaintiff also
               suffered from beriberi while in prison. The plaintiff still suffers from joint
               pain in the knees, feet, and back. The plaintiff has respiratory problems,
               caused by the dirty air of the detention center. The plaintiff has been losing
               hair and teeth.

               The plaintiff feels anxious and depressed. The plaintiff also suffers from
               shenjingbing (neuropathy). The plaintiff feels afraid when he hears people
               talking or laughing behind him, feels uncomfortable when people asked about
               children, feels afraid when hearing police sirens, and feels nervous whenever
               he goes multiple days without hearing children’s voices. The plaintiff feels
               afraid to go out and interact with people and would rather hide at home. He
               has difficulty enjoying life and feels a sense of hopelessness. He no longer has
               any interest in having children, making money, making food and eating,
               celebrating holidays, and visiting relatives and friends. He is afraid to listen to
               calls, has suffered from decreased libido, and feels cold and unfamiliar with
               people. He has lost interest in making plans for the future, including in regards
               to his career and family.

       In response to a related interrogatory, Plaintiff Jade Cheng further states that “he had a

skin cyst surgery in China in 2013 after he was released from prison at Weihai Haida Hospital.

At that time, he was also diagnosed with a kidney stone but Plaintiff did not remove it because

it was small. Plaintiff never had kidney stones before and believes it may have been caused by

the unclean water and the lack of movement during his imprisonment.” Dkr. 208-8.

       Jade Cheng’s father Pushun Cheng described his injuries as follows: “he suffered weight

loss of 26 pounds, sleep deprivation, heartache, shenjingbing (neuropathy), stress, and fear. The

plaintiff also felt anxious and depressed.” Joffe Decl. Exh. C. In response to a related

interrogatory, Plaintiff Pushun Cheng further states that “he suffered severe emotional and

mental distress because his son was wrongfully imprisoned for seven months. He did not know

what his son was suffering in prison, and he did not know when, or if, he would be released. He

was also humiliated and embarrassed when he had to tell people that his son was in prison.”

Other Individual Plaintiffs and Family Plaintiffs provided similar answers to Defendants’



                                                 12
        Case 1:16-cv-10386-LTS Document 217 Filed 08/16/19 Page 17 of 26



interrogatories, and their answers make crystal clear that they had suffered their injuries solely

by reason of, and during, the incarceration and criminal investigation.

                4. ICT’s Experience With Counterfeit Equipment

       ICT has been in the computer recycling business for over 25 years and traded in, among

other places, China, where counterfeiting is a known problem. ICT’s correspondence produced

to Defendants contains instances in which ICT’s employees suspected that its potential

suppliers might be offering fake equipment, or would assure its potential customers that the

equipment ICT was selling was authentic. For example:

            •    “I see a red flag when looking at the label….says ‘MADEIN CHINA.’
                 Questions: 1. Is there known to be a lot of counterfeit H3C product around? 2.
                 How can we be sure of the authenticity of this? . . . they list ‘MADEIN’, rather
                 than ‘MADE IN’. Appears to be fake label to me, so probably fake product.”

            •    In response to an inquiry “One guy from SZ want to buy [transceivers], his price
                 is RMB50” -- “These are original H3C transceivers. We are looking for
                 600RMB+. 50 is for fake.”

            •    “I assume we are not buying any transceivers from china, correct? \I distinctly
                 remember having this disscussion with ryan. I don’t understand why they keep
                 offering, unless something has changed in our ‘we don’t buy fake’ policy?” –
                 “Nothing changed. We don’t buy fake.”

            •    In response to “H3C brand host, hard drives and optical modules security
                 bulletin V1.1 - Service Announcements” -- “I will check availability H3C
                 transceivers in stock and the ability to check the counterfeit request on the
                 software side.”
       Plaintiffs have produced these and similar communications to Defendants; Plaintiffs

have also disclosed one instance where ICT was alleged to have sold computers with unlicensed

Microsoft software installed.




                                                 13
        Case 1:16-cv-10386-LTS Document 217 Filed 08/16/19 Page 18 of 26



               5. Jade Cheng’s Employment History

       Plaintiff Jade Cheng answered the interrogatory by providing his detailed employment

history from 2004 until March 2014, and stated that he had had no full-time employment since

March 2014. Dkt. 208-8. Plaintiff Cheng also produced his US tax returns for 2016-2018,

showing his income during those years as a self-employed consultant.

               6. The “Sources” of Plaintiffs’ ESI

       Plaintiffs have described the sources of their ESI in the response to the interrogatory

itself, and have produced an excel spreadsheet listing 977 folders from which it was produced.

Defendants nevertheless demand that “[f]or example, ICT should identify whether each folder

was found on Styller’s personal laptop, work computer, removable USB drive, etc.” This request

is wholly irrelevant to the parties’ claims and defenses, and is interposed solely to put Plaintiffs

to additional burden and expense.

               7. ICT’s First Communication re: Equipment Quality

       ICT responded to the interrogatory by stating that it “communicated with Defendants on

multiple occasions in 2012 concerning the substandard condition of the equipment that had

arrived in China” in February 19-20, 2013. ICT had not been able to determine the first date of

such communications (because Mr. Pekar, who had handled these communications at the time,

left ICT in 2013). However, in light of the already produced documents confirming that the

quality of the Equipment was not as expected, the “first date” when ICT alerted Defendants to

the equipment’s quality is at best a side issue.

       Indeed, produced documents show that HPFS had arranged for a joint inspection of the

remaining equipment in India in October 2012 by Mr. Pekar of ICT and Tom Harris of HPFS,

following which Mr. Harris himself confirmed that the security of storage site and material



                                                   14
        Case 1:16-cv-10386-LTS Document 217 Filed 08/16/19 Page 19 of 26



control were “very questionable,” and complained about the equipment’s conditions: “customer

information left on the units, equipment not cleaned/very very dusty, and not packaged in a

manner that he may need to make the sale” – mirroring Plaintiffs’ description of the Equipment’s

poor quality upon its arrival in China.

               8. Litigation Hold Notice

       Plaintiffs have not been able to find a written litigation hold notice and so advised

Defendants during the June 17, 2019 meet and confer call. It appears that no such written notice

had been issued; nevertheless, the undersigned counsel confirms that he had explained to

Plaintiffs the discovery process and advised them of the duty to preserve documents and ESI.

Indeed, Plaintiffs have preserved and produced thousands of emails documenting their sales

efforts in China virtually on a daily basis, including emails to and from Jade Cheng, Ryan Quinn

and Alexander Pekar dating back to 2010.

       As the documents produced by Plaintiffs demonstrate, after the Individual Plaintiffs were

arrested in December 2012, ICT disconnected their corporate email accounts. In 2014, the email

accounts of ICT’s then-current employees (and Jade Cheng’s post-arrest email account) were

transferred to the Office365 cloud during ICT’s email migration project. Mr. Styller, however,

had preserved all emails for the relevant period in which he was a recipient, a sender, or cc-ed or

bcc-ed. As President and CEO of ICT since its inception, Mr. Styller had maintained almost

daily communications with his sales team in China, and preserved and produced thousands of

emails with Ryan Quinn, Alexander Pekar, Jade Cheng, Jason Yuyi, Cathy Yu, and others,

documenting in detail their sales activities in China both before and after the 2011 purchase of

the H3C Equipment, and the Individual Plaintiffs’ 2012 arrest and its aftermath.

               9. Prior Arrests of the Non-Corporate Plaintiffs



                                                15
      Case 1:16-cv-10386-LTS Document 217 Filed 08/16/19 Page 20 of 26



       Defendants requested that Plaintiffs produce all documents concerning “any prior

arrest of Alexander Styller, the Individual Plaintiffs, or the Family Plaintiffs.” Defendants

argue that “they are entitled to probe whether any of them had prior criminal records (whether

related to the sale of counterfeit equipment or not) to, among other things, determine whether

that past record prolonged their detention and/or informed the Chinese police’s

investigation, or inured them to the conditions of their detention.”

       Defendants’ request is made for the improper purposes of harassment and oppression,

and their argument that they are “entitled” to this information is without merit. The Individual

Plaintiffs have produced to Defendants their “no crime” letters from the PSB attesting that the

Individual Plaintiffs had no criminal record during their residencies in China, while none of

the other Plaintiffs were detained or investigated, as Defendants know full well. And

Defendants’ contention that the Individual Plaintiffs could have been somehow “inured” to the

torture-like conditions of their detention is offensive and outrageous, adding more insults to

the injuries Defendants had caused.

              10. Plaintiffs’ Other Lawsuits

       Plaintiffs have objected to this request as wholly irrelevant. Defendants claim that this

information is relevant to whether: “(a) plaintiffs have ever previously received or sold

counterfeit equipment, and/or (b) the Non-Corporate Plaintiffs have claimed damages for

physical, medical or psychological injuries in another action. . . . Defendants would also be

permitted to discover whether plaintiffs, particularly ICT, have ever taken conflicting legal or

factual positions concerning, among other things, their experience in dealing with or detecting

counterfeit equipment, revenues and profits, and/or the need to obtain permits and licenses to

conduct business in mainland China.”



                                               16
      Case 1:16-cv-10386-LTS Document 217 Filed 08/16/19 Page 21 of 26



       This is the type of a harassing and wasteful “fishing expedition” that is based on

nothing but rank speculation (and not even that), has no relevance and is out of proportion to

the needs of the case.

              11. Third-Party Funding Sources

       Litigation financing is irrelevant to the merits of the case, and federal courts are

increasingly refusing to permit discovery into this “side issue at best.” Space Data Corp. v.

Google LLC, No. 16-cv-03260, 2018 WL 3054797, at *1 (N.D. Cal. June 11, 2018). Recent

district court decisions explain that the existence and terms of a litigation financing agreement

are not discoverable because they are generally irrelevant to the litigation and/or protected by

the attorney work product privilege.

       For example, in Benitez v. Lopez, No. 17-cv-3827, 2019 WL 1578167 (E.D.N.Y Mar.

14, 2019), the Court denied the defendants’ motion for discovery relating to the plaintiff’s

litigation financing, discussing at length why plaintiff’s financial arrangements are generally

irrelevant, and stating that “[m]any such considerations are privileged; and if they are not, they

are irrelevant and outside the scope of what a party needs to defend or prosecute its case.” See

also Yousefi v. Delta Elec. Motors, Inc., No. 13-CV-1632, 2015 WL 11217257, at *2 (W.D.

Wash. May 11, 2015) (“Whether plaintiff is funding this litigation through savings, insurance

proceeds, a kickstarter campaign, or contributions from the union is not relevant to any claim

or defense at issue.”); VHT, Inc. v. Zillow Group, Inc., 15-cv-1096, 2016 WL 7077235, at *1

(W.D. Wash. Sept. 8, 2016) (denying discovery into the plaintiff’s litigation financing where it

would be “minimally important in resolving the issues, and unduly burdensome.”); Kaplan v.

SAC Capital Advisors LP, 12-cv-9350, 2015 WL 5730101, at *5 (S.D.N.Y. Sept. 10, 2015)

(denying the defendants’ motion to compel discovery of litigation financing because the



                                               17
        Case 1:16-cv-10386-LTS Document 217 Filed 08/16/19 Page 22 of 26



 documents were not relevant to any party’s claim or defense and the defendants’ stated

 justifications for the discovery were merely speculative); Mackenzie Architects PC v. VLG

 Real Estate Dev. LLC, 15-cv-1105, 2017 WL 4898743, at *3 (N.D.N.Y. March 3, 2017)

 (refusing to allow discovery of the plaintiff’s litigation funding contracts stating that the court

 would “not allow this already contentious case to now travel down an unfruitful path in pursuit

 of ‘litigation motivation’”); Space Data Corp. v. Google LLC, No. 16-cv-03260, 2018 WL

 3054797, at *1 (N.D. Cal. June 11, 2018) (the existence of litigation funding “is a side issue at

 best”); In re National Prescription Opiate Litig., No. 1:17-MD-2804, 2018 WL 2127807 (N.D.

 Oh. May 7, 2018) (refusing to permit discovery of litigation financing “absent extraordinary

 circumstances”); Lambeth Magnetic Structures, LLC v. Seagate Tech. (US) Holding, Inc., No.

 16-538, 2018 WL 466045, (W.D. Pa. Jan. 18, 2018) (work product protection applicable to

 the plaintiff’s communications with funders and to the agreement itself, even if the

 relationship at issue was “commercial,” because the funders were “Plaintiff’s agents” and the

 communications were made in anticipation of litigation).

       Defendants rely on Gbarabe v. Chevron Corp., 2016 WL 4154849 (N.D. Cal. Aug. 5,

2016) in support of their request for litigation financing discovery. In Chevron, the Court

considered funding relevant to the issue of lead counsel’s financial ability to represent a class

because “the resources that counsel will commit to representing the class” was a relevant factor

under Rule 23(g)(1)(A)(iv). Id. at *2. Indeed, the same Judge Illstone who decided Chevron has

more recently denied discovery of third-party funding in the non-class action case of MLC

Intellectual Prop., LLC v. Micron Tech., Inc. Case No. 14-cv-03657-SI (N.D. Cal. Jan. 7, 2019).

       Defendants also rely on Conlon v. Rosa, 2004 WL 1627337 (Mass. Land Ct. 2004),

which was a 2004 state court action against a zoning board. The plaintiff’s tenant in that case



                                                 18
         Case 1:16-cv-10386-LTS Document 217 Filed 08/16/19 Page 23 of 26



funded the zoning challenge to prevent the tenant’s business competitor from opening a store

nearby. The court ordered production of the funding agreement in redacted form, the plaintiff’s

lease with its funder, and some related documents.

         Here, Defendants too conjure up the image of a secret “market competitor” funding this

case, and muse about such hypothetical competitor’s ulterior motives to “impact the reputation,

competitiveness, market share, standing and/or stock price of defendants.” This is nothing but

Defendants’ counsel’s ipse dixit, a rank and implausible speculation that seeks to undermine

Plaintiffs’ legitimate grievances that led to this litigation, and is not proffered in good faith.

         Defendants also misleadingly cite Miller U.K Ltd. v. Catterpillar, Inc., 17 F. Supp. 3d

711 (N.D. Ill. 2914) for the proposition that litigation financing documents are relevant and not

protected by privilege. In fact, the Miller decision, which is considered a leading authority on the

issue, held the exact opposite: that litigation financing documents were not relevant to the merits

of the case and were protected by the attorney work product privilege. “The terms of Miller’s

actual funding agreement would seem to have no apparent relevance to the claims or defenses in

this case, as required by Rule 26 as a precondition to discovery.” 17 F. Supp. 3d at 721. 4

         The Miller Court also held that the litigation financing documents were protected by the

attorney work product privilege: “Any documents containing Miller’s lawyers’ mental

impressions, theories and strategies . . . that were given to prospective funders were only

prepared ‘because of’ the litigation. . . . Materials that contain counsel’s theories and mental

impressions created to analyze Miller’s case do not necessarily cease to be protected because



4
  See also id. at 742 (“Caterpillar is not entitled to discover the amount of money sought or received by Miller, the details of
the agreement it has with its funder, or how much the funder will receive if Miller wins the case. In the setting of this case,
that information is simply irrelevant. It bears repeating that one of the necessary and ultimate limitations on discovery that
comes into play is when ‘inquiry touches upon the irrelevant. . . .’ Hickman, 329 U.S. at 507–08, 67 S.Ct. 385.”). The Miller
Court also distinguishes Leader Tech. Inc. v. Facebook, Inc., 719 F. Supp. 2d 373 (D. Del. 2010) relied upon by Defendants,
observing that it “does not even discuss the issue of the relevance of funding agreements.” 17 F. Supp. 3d at 723.

                                                          19
          Case 1:16-cv-10386-LTS Document 217 Filed 08/16/19 Page 24 of 26



they may also have been prepared or used to help Miller obtain financing.” Id. at 735 (citing

Mississippi Pub. Employees’ Retirement Sys. v. Boston Scientific Corp., 649 F.3d 5 (1st Cir.

2011)).

          The Miller Court also observed that “[p]rotracted discovery is expensive and is a drain

on the parties’ resources. Where a defendant enjoys substantial economic superiority, it can, if it

chooses, embark on a scorched earth policy and overwhelm its opponent.” Id. at 718. So is the

case here: this irrelevant request is a pretext for Defendants to continue to harass and oppress

Plaintiffs, putting them to even more burden and expense with the hope of overwhelming them,

while distracting from their own blatant discovery misconduct.

          Finally, discovery of litigation financing documents here would clearly give Defendants

an unfair advantage by revealing whether and how much funding Plaintiffs have, providing

invaluable information to their adversary throughout the litigation process. Defendants could

intensify their scorched-earth defense tactics and/or obtain a leg up during any settlement

negotiations if they know that Plaintiff have just about exhausted their litigation budget.

          In sum, Defendants’ motion to compel Plaintiffs to produce documents of no relevance to

the merits of the case, after Plaintiffs had already produced over 56,000 relevant documents, is a

smokescreen to hide the serious deficiencies in Defendants’ own 569-document production.

Plaintiffs respectfully submit that the Court should deny Defendants’ motion.

August 16, 2019                                               Respectfully Submitted,




                                                              ______________________
                                                              Dimitry Joffe
                                                              JOFFE LAW P.C.
                                                              765 Amsterdam Avenue, 2C
                                                              New York, New York 10025
                                                              (917) 929-1964

                                                 20
Case 1:16-cv-10386-LTS Document 217 Filed 08/16/19 Page 25 of 26



                                        Email: dimitry@joffe.law


                                        Joshua McGuire
                                        THE LAW OFFICE OF JOSH
                                        MCGUIRE
                                        51 Winchester Street, Suite 205
                                        Newton, Massachusetts 02461
                                        (617) 461-6400
                                        Email: josh@joshmcguirelaw.com
                                        Counsel to Plaintiffs




                               21
       Case 1:16-cv-10386-LTS Document 217 Filed 08/16/19 Page 26 of 26



                                 CERTIFICATE OF SERVICE

       I, Dimitry Joffe, hereby certify that on this 16th day of August 2019, I caused a copy of

Plaintiffs’ Memorandum of Law in Opposition to Defendants’ Motion to Compel and the

accompanying Declaration of Dimitry Joffe with exhibits thereto to be served by ECF upon

Defendants’ counsel of record.




                                                        ________________________
                                                        Dimitry Joffe
                                                        Counsel to Plaintiffs




                                               22
